123 N.J. 457 (1991)
588 A.2d 383
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
DAVID MAURE, DEFENDANT-APPELLANT. STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
RAYMOND HOBBS AND DANIEL HOBART, DEFENDANTS, AND HAROLD PETTY, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued February 13, 1991.
Decided April 11, 1991.
Riaz A. Mian argued the cause for appellant David Maure (Voorhees, Bennett & Wherry, attorneys; Riaz A. Mian and E. John Wherry, Jr., on the brief).
Carl L. Taraschi argued the cause for appellant Harold Petty.
Stephen H. Monson, Deputy Attorney General, argued the cause for respondent (Robert J. Del Tufo, Attorney General of New Jersey, attorney).
*458 PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in Judge Baime's opinion for the Appellate Division, reported at 240 N.J. Super. 269, 573 A.2d 186 (1990).
For affirmance  Chief Justice WILENTZ and Justices CLIFFORD, HANDLER, POLLOCK, O'HERN, GARIBALDI and STEIN  7.
Opposed  None.